Case 1:21-cr-00052-TJK Document 65-12 Filed 07/09/21 Page 1 of 5



                                            STEVEN A. METCALF II, ESQ., Managing Attorney
                                          NANETTE IDA METCALF, ESQ., Managing Attorney**
                                               MARTIN TANKLEFF, ESQ., Associate Attorney
                                               CHRISTOPHER DARDEN, ESQ., Special Counsel*
                                                        MARC HOWARD, ESQ., Special Counsel
                                                       JOSEPH D. MCBRIDE, ESQ., of Counsel




 Exhibit L

                    Metcalf & Metcalf, P.C.
                         99 Park Avenue, 25th Floor
                           New York, NY 10016
                            646.253.0514 (Phone)
                             646.219.2012 (Fax)
Case 1:21-cr-00052-TJK Document 65-12 Filed 07/09/21 Page 2 of 5
Case 1:21-cr-00052-TJK Document 65-12 Filed 07/09/21 Page 3 of 5
Case 1:21-cr-00052-TJK Document 65-12 Filed 07/09/21 Page 4 of 5
Case 1:21-cr-00052-TJK Document 65-12 Filed 07/09/21 Page 5 of 5
